Judgment modified, upon questions of fact as well as of law, by striking therefrom so much thereof as enjoins defendants from permitting then premises and buildings so to be used that loud and disturbing noises proceed therefrom; and by striking from said judgment that portion thereof which awards to plaintiff the sum of $840 for rental damages, and as so modified judgment affirmed, without costs. The twentieth and twenty-eighth findings of fact are reversed and set aside upon the grounds that said findings, and each of them, are unsupported by the evidence, and are contrary to said evidence and the weight thereof. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.